DETAILED ACTION
1.	This office action is in response to application 16/560,930 filed on 9/4/2019. Claims 1-20 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0154209 (hereinafter Fan) in view of US 2019/0205395 (hereinafter Bonin)



receiving, by a policy engine, a data request to access a requested data set stored to the data system, wherein the data request specifies the requested data set using at least one class and/or at least one property of the one or more classes of the common data model (See paragraph 0063 and 0068-0069, and 0075 note the requestor seeks permission to access data or documents and the policy manager determines based on the organizational/common model if the request is granted);
applying, by the policy engine, a shareability model to the one or more policy rules to determine a matching policy rule of the one or more policy rules in which at least some of the requested data set is entailed by the corresponding data set specified by the matching policy rule, wherein the shareability model includes one or more axioms that each specifies the shareability of a class or property in relation to another class or property (See paragraph 0066 note each attribute added is designated as sharable or non-shareable therefore the shareability is based on classes and properties that must be matched with the rules set in place by the policy manager/engine).
While Fan discloses decisions Fan does not explicitly disclose: based on the matching policy rule, by the policy engine, outputting a data sharing decision for the data request that indicates whether the at least some of the requested data set is shareable or is not shareable. Bonin however discloses: based on the matching policy rule, by the policy engine, outputting a data sharing decision for the data request that indicates whether the at least some of the requested data set is shareable or is not shareable (See paragraphs 0065-0068 note Bonin discloses display a summary of decisions that include what the problem is and if there are any potential fixes such as requesting from the creator of the data this data is pulled directly from the sources, an artisan or ordinary skill in the pertinent art would understand tailoring the decisions to any particular decision).  It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of Bonin into the system of Fan. The modification would have been obvious because the two references are concerned with the solution to problem of data processing, therefore there is an implicit motivation to combine these references (i.e. motivation from the references themselves). In other words, the ordinary skilled artisan, during his/her quest for a solution to the cited problem, would look to the cited references at the time the invention was made. Consequently, the ordinary skilled artisan would have been motivated to combine the cited references since Bonin’s teaching would enable users of the Fan system to have more efficient processing. 

	As for claim 2 the rejection of claim 1 is incorporated and further Fan discloses: wherein the data sharing decision for the data request comprises a constraint that applies to the requested data set and specifies the at least some of the requested data set that is shareable or is not shareable from the requested data set (See paragraph 0066).

	As for claim 3 the rejection of claim 2 is incorporated and further Fan discloses: wherein the matching policy rule comprises a policy constraint that applies to a property variable of the at least one property referenced by the matching policy rule (See paragraph 0063 note the system discloses allowing the constraint to be applied fully, partially, or not at all based on the attributes) wherein the data request triggers the property variable, the method further comprising: generating, by the policy engine, the constraint that applies to the requested data set based on the policy constraint and the property variable (See paragraph 0063 note the request triggers the policy management system)
.

	As for claim 4 the rejection of claim 3 is incorporated and further Fan discloses: wherein the policy engine does not apply the policy constraint to the data stored to the data system (See paragraphs 0063 note the system discloses allowing the constraint to be applied fully, partially, or not at all)

	As for claim 5 the rejection of claim 3 is incorporated and further Fan discloses: wherein the at least some of the requested data set that is shareable or not shareable does not include values for the property variable (See paragraph 0066 note the learning will be based on the values set by the user)
.
	As for claim 6 the rejection of claim 2 is incorporated and further Fan discloses: wherein the constraint comprises one of a temporal constraint, an aggregation constraint, a privacy constraint, and a geographical constraint (See paragraph 0044 note the constraints are based on privacy)

	As for claim 7 the rejection of claim 1 is incorporated and further Fan discloses: wherein the data sharing decision comprises expiration information that indicates when the data sharing decision expires, wherein the at least some of the requested data set is shareable according to the data sharing decision until the data sharing decision expires (See paragraph 0054 note the system can automatically update the policy information at predetermined time intervals).

	
	As for claim 8 the rejection of claim 7 is incorporated and further  Fan discloses: wherein the matching policy rule specifies timing information that indicates a valid time window for data sharing decisions based on the matching policy rule, the method further comprising: generating, by the policy engine, the expiration information based on the timing information of the matching policy rule (See paragraph 0054 note the system can automatically update the policy information at predetermined time intervals).
.

	As for claim 9 the rejection of claim 1 is incorporated and further Bonin discloses: wherein the knowledge structure defined by the common data model comprises a domain-specific ontology, and wherein the one or more axioms of the shareability model comprise one or more domain-independent shareability axioms (See paragraphs 0074-0076)

	As for claim 10 the rejection of claim 1 is incorporated and further Bonin discloses: identifying, by the policy engine, a machine-readable portion of an automated reasoning process that determined the data sharing decision and using a natural language generation model to generate and output a natural language explanation of the machine-readable portion of the automated reasoning process (See paragraph 0057 note natural language is used in the generation of the output)

	As for claim 11 the rejection of claim 1 is incorporated and further Bonin discloses: wherein the corresponding data set includes a first property for a first class of the common data model and a second property for a second class of the common data model, wherein the first property and the second property are joinable by respective relations to one or more other properties of the common data model (See paragraph 0077), wherein the matching policy rule specifies the corresponding data set by identifying a property of the one or more properties on which the first property and the second property are joined (See paragraphs 0077 note the properties will be combined to determine the decision that is rendered either shareable or non-shareable).

	As for claim 12 the rejection of claim 1 is incorporated and further Bonin discloses: wherein the matching policy rule references at least two properties that, when joined in a tuple, may be used to uniquely identify an entity, and wherein the matching policy rule indicates the corresponding data set for the matching policy rule is not shareable (See paragraphs 0077 note the properties will be combined to determine the decision that is rendered either shareable or non-shareable).


	As for claim 13 the rejection of claim 1 is incorporated and further Bonin discloses: wherein the matching policy rule specifies the corresponding data set using a correlation for two or more properties of the common data model (See paragraphs 0038 and 0077), and wherein the matching policy rule specifies whether the correlation is shareable or is not shareable (See paragraph 0077  note the decision summary is based on the criteria that determines if the information is sharable or non-sharable)

	Claims 14-19 are system claims substantially corresponding to the method of claims 1-12 and are thus rejected for the same reasons as set forth in the rejection of claims 1-12.

	Claim 20 is a non-transitory claim substantially corresponding to the method of claim 1 and is thus rejected for the same reasons as set forth in the rejection of claim 1.

Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        June 5, 2021